DETAILED ACTION

	Please note that this Office action requires an election of an invention AND an election of species and that response to BOTH is necessary for completeness.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 238-255, drawn to a method for preventing or treating a disease and/or preventing or treating an increase in intestinal permeability
II.	Claims 256-259, drawn to a method for diagnosing a disease or determining a likelihood of a disease or predicting response to a treatment in a mammal
III.	Claims 260-269, drawn to a product for preventing or treating a microbiota disease and/or for increasing longevity in a mammal in need thereof

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The PCT rules provide for the examination of the first claimed product, the first claimed method of making that product, and the first claimed method of using that product in one application if those claimed inventions share a novel special technical feature. The special technical feature of Groups I-III is the method of Group I.

Dupon (Dupon et al., Eur. J. Clin. Pharmacol. 45: 529-534 (1993)) teaches the administration of vancomycin to patients during liver transplantation (see entire document, including page 529, right column, paragraph 2, to page 530, left column, paragraph 1; reads on claims 238 and 243; the Examiner notes that vancomycin is a glycopeptide antibiotic as recited in instant claim 243 and would intrinsically “[inactivate] or [modify] bacteria harboring bacteriophage(s) in one or more of…bodily fluid(s) of the mammal, tissue(s) of the mammal…an organ transplant” and would “[decrease] a negative side effect of…organ transplant…in a mammal in need thereof” as recited in instant claim 238). Therefore, the special technical feature linking Groups I-III does not constitute a contribution over the prior art. As such, unity of invention is lacking between Groups I-III, and restriction is proper.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) effect of Group I method: preventing or treating a disease; preventing or treating an increase in intestinal permeability; decreasing a negative side effect of a microbiota transplant; decreasing a negative side effect of an organ transplant; decreasing a negative side effect of a blood transfusion; increasing longevity in a mammal (claims 238-255)
2) Group I method step: inhibiting interaction of bacteria and bacteriophages; inactivating bacteriophages; modifying bacteriophages; inactivating bacteria harboring bacteriophages; modifying bacteria harboring bacteriophages (claims 238-255)
3) Group I substance treated: microbiota of the mammal; bodily fluids of the mammal; tissues of the mammal; microbiota transplant; organ transplant; food; drinking water; probiotic composition; prebiotic composition; water for washing; water for air humidification; air; habitat object of the mammal (claims 238-255)
4) agent administered: please elect one specific agent from those recited in parts (i)-(iv) of claim 243; for example, if electing “metals”, please elect a specific metal (claims 238-255)
5) diagnostic method: Western blot of bacteriophages; ELISA of bacteriophages; LC/MS analysis of bacteriophages; cultural microbiology of bacteriophages; genetic analysis of bacteriophages; sequencing of bacteriophages; proteomic analysis of bacteriophages; metagenomic analysis of bacteriophages; computational modeling and simulation of bacteriophages; data analysis of bacteriophages; microbiological analysis of bacteriophages; prion-like protein modulation of bacteriophages; determining bacteriophage and bacterial ratio in microbiota; determining bacteriophage and bacterial ratio in bodily fluids; determining bacteriophage and bacterial ratio in tissues (claims 256-259)
6) product: please elect one specific product from those listed in claim 260; for example, if electing “transcriptase inhibitors”, please elect a specific transcriptase inhibitor (claims 260-269)

Applicant is required, in reply to this action, to elect a single species from EACH of the six groups above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims are generic.

The species of group 1 above are independent or distinct because they represent different intended uses of the method of Group I that require different techniques and materials and will have differing effects on the mammal. The species of group 2 above are independent or distinct because they represent different steps that require different techniques and materials and will have differing effects on the mammal. The species of group 3 above are independent or distinct because they represent different substances with different structures, properties, and biological functions that will have differing effects on the mammal and will require different methods and materials for treatment. The species of groups 4 and 6 above are independent or distinct because they represent different compositions with different structures, properties, and biological functions that will have differing effects on the mammal. The species of group 5 above are independent or distinct because they represent different methods of analysis that require different techniques, materials, and equipment and will provide differing information about the disease/likelihood of disease/response to treatment in the mammal.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/07/2022